DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
Response to Amendment
The amendments to the claims filed 8/9/2022 were received and have been entered.  Claims 11-20 have been canceled. Claims 1-10, 21 and 22 are unchanged. Claim 23 is newly added. Claims 1-10 and 21-23 remain present in this application. 
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 and 21-23 are allowed over the prior art of record. 
Regarding claim 1, claimed invention teaches “a head-mounted display device” including claimed limitations “wherein the lens module comprises a flexible lens element with a periphery and a plurality of actuators around the periphery of the flexible lens element, wherein each actuator is attached to a respective portion of the flexible lens element, and wherein each actuator is configured to selectively compress the respective portion of the flexible lens element for that actuator; and control circuitry configured to control the plurality of actuators to dynamically adjust the flexible lens element.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Regarding claim 2, claimed invention teaches “a head-mounted display device” including claimed limitations “wherein the lens module comprises a flexible lens element with a periphery and a plurality of actuators around the periphery of the flexible lens element and wherein each actuator is configured to pull radially outward on the periphery of the flexible lens element away from a center of the flexible lens element; and control circuitry configured to control the plurality of actuators to dynamically adjust the flexible lens element.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Regarding claim 7, claimed invention teaches “a head-mounted display device” including claimed limitations “wherein the lens module comprises a flexible lens element with a periphery and a plurality of actuators around the periphery of the flexible lens element, wherein the plurality of actuators comprises more than four actuators around the periphery of the flexible lens element, and wherein the lens module further comprises a load-spreading ring that extends around the periphery of the flexible lens element; and control circuitry configured to control the plurality of actuators to dynamically adjust the flexible lens element.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Regarding claim 23, claimed invention teaches “a system” including claimed limitations “a lens module comprising a flexible lens element with a periphery and a plurality of actuators around the periphery of the flexible lens element, wherein each actuator is attached to a respective portion of the flexible lens element and wherein each actuator is configured to selectively compress the respective portion of the flexible lens element for that actuator; and control circuitry configured to control the plurality of actuators to dynamically adjust the flexible lens element.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 11, 2022